DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 August 2021 has been entered.
 	Claims 1 and 3 are currently amended.  Claims 1 and 3-14 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “electrode leads of the secondary battery protrude in at least one direction of a forward direction and a rearward direction” (lines 3-4), and the claim also recites “the electrode leads protrude at both the front side and the rear side” (lines 10-11), which is the narrower statement of the range/limitation. 
Claim 1 further recites the broad recitation “a sensing block located at at least one of a front side and a rear side of the cell assembly” (line 6), and the claim also recites “the sensing block includes a front block located at the front side of the cell assembly and a rear block located at the rear side of the cell assembly” (lines 12-13), which is the narrower statement of the range/limitation.
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Publication No. 10-2013-0025245, hereinafter Chae. (A machine translation of Chae is provided with the current office action).
Regarding claim 1, Chae teaches a battery module (1000). The battery module (1000) includes a cell stack (1100). The cell stack (1100) includes a plurality of secondary battery cells stacked in one direction. The battery cells have electrode leads (1120) protruding at both a front side and a rear side of the cell stack (1100) (paragraphs [0024-0027] and figures 1 and 2).
An upper case (1210) is disposed at an upper portion of the cell stack (1100) (paragraph [0029] and figure 1). 
There are two sensing blocks (1310) within the assembly (paragraph [0047] and figure 1). One sensing block (1310, “front block”) is positioned on a front side of the cell stack (1100) and a second sensing block (1310, “rear block”) is positioned on a rear side of the cell stack (1100). Each sensing block (1310) is slidably coupled to the upper case (1210) (paragraphs [0030, 0043, 0052] and figure 1). 
Each sensing block (1310) extends beyond an outer perimeter of the upper case (1210). The first sensing block (1310, “front block”) is positioned on a front side of the cell stack (1100), such that it extends beyond an outer perimeter of the upper case (1210) in the forward direction. The second sensing block (1310, “rear block”) is positioned on a 
Each sensing block (1310) is connected to (“has”) a bus bar (1250) and is electrically connected to the electrode leads (1120) through the bus bar (1250) (paragraphs [0036, 0044]).
Regarding claim 3, Chae’s sensing blocks (1310) are slidably coupled to the upper case (1210) (paragraphs [0030, 0043, 0052]). With the sensing blocks (1310) inserted into place, the entire upper case (1210) is slidable in the forward and rearward direction. 
Regarding claim 4, Chae teaches that the sensing blocks (1310) have a sliding protrusion (1313) protruding toward the upper case (1210) (paragraph [0030, 0043] and figure 1). The sliding protrusion (1313) is slidably coupled to the upper case (1210) (paragraph [0043]).
The sensing blocks are coupled to the bus bar (1250) (paragraphs [0036, 0044]) – the coupling area may be considered “a mounting portion”.
Given that the bus bar (1250) is positioned below the sensing block and its sliding protrusion (1313), it is understood that the sliding protrusion (1313) is located at an “upper portion” of the bus bar “mounting portion”.
Regarding claim 5, Chae teaches that the upper case (1210) includes a sliding groove (1212) into which the sliding protrusion (1313) is inserted (paragraph [0043]). In Chae’s assembly, the sliding protrusion (1313) is movable along the forward and rearward direction when inserted in the sliding groove (1212) (figure 1).
Regarding claim 6, Chae teaches that the sliding groove (1212) is a groove, therefore it is has a “hollow shape”. The sliding groove (1212) has a dimension in the 
Regarding claim 7, Chae teaches a connection module (1330) extending in the forward and rearward direction. The connection module (1330) is electrically connected to the bus bar (1250) to sense the current of the cell stack (1100) (paragraphs [0048, 0044] and figures 1 and 3).
Chae says that the connection module (1330) is in a wire shape (paragraph [0049]) – therefore it is considered a “cable”.
Regarding claim 8, Chae teaches that the connection module (1330) is bendable (paragraph [0049]), therefore its length is considered to be adjustable.
Regarding claim 10, Chae teaches a lower case (1220). The lower case (1220) is plate shaped and includes cooling flow holes for the flow of refrigerant (paragraph [0039]). Therefore it is considered a “cooling plate”. The lower case (1220) is positioned at a lower portion of the cell stack (1100) (figure 1). 
The sensing block (1310) is coupled to the bus bar (1250) at a lower portion thereof which protrudes in the direction of the lower case (1220, “cooling plate”). The sensing block (1310) is inserted into an opening of the upper case (1210) in order to reach the bus bar (1250). The bus bar (1250) is positioned within an insert portion on the side of the lower case (1220). It is therefore understood that at least the coupling portion of the sensing block (1310) is inserted into the insert portion of the lower case (1220, “cooling 
Regarding claim 11, Chae teaches that each sensing block (1310) is connected to a connection module (1330) which extends in the forward and rearward direction from the front side to the rear side of the assembly (figure 1). When in the connected state, the sliding distance of the sensing block (1310) would be limited by the length of the connection module (1330) – thererfore the connection module (1330) acts as a stopper.
Regarding claim 13, Chae teaches that the battery module (1000) is used to power a vehicle (paragraph [0062]).
Regarding claim 14, Chae teaches that a sliding protrusion (1313) having one side attached to the sensing block (1310) and the other side unattached – it is therefore considered “cantilevered” (figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 10-2013-0025245, hereinafter Chae as applied to claim 1 above and further in view of WIPO Patent Publication No. 2015/133760, hereinafter Park. (The equivalent U.S. Pre-Grant Publication No. 2017/0077562 is used in lieu of a formal translation of Park).
Regarding claim 9, Chae teaches a sensing block (1310). The sensing block (1310) is connected to the bus bar (1250) (paragraphs [0036, 0044]). The point of connection is “an outer side” relative to the innards of the sensing block (1310).
Chae does not teach a hole on the sensing block (1310) through which one of the electrode leads extends.
The Park reference is commonly owned with the Chae reference. Park teaches a comparable sensing member (124) slidably inserted into an upper case (130) of a cell stack (110). The cell stack (110) includes battery cells (114) having leads (118 and 119) extending in a forward and rearward direction (paragraphs [0053, 0060] and figures 3 and 4). The sensing member is configured to detect the voltage of the battery cells by having an opening (“hole”) into which the leads (118 or 119) are inserted into the sensing member (124) (paragraph [0062] and figure 5).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Chae’s sensing block (1310) to include openings (“holes”) into which the electrode leads would be inserted for the purpose of detecting the voltage of the battery cells in Chae’s assembly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 10-2013-0025245, hereinafter Chae  as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2015/133760, hereinafter Choi.
claim 12, Chae teaches a battery module (1000).
Chae fails to teach a battery pack comprising the battery module.
It is well-known in the art to combine battery modules of the type taught by Chae for the purpose of obtaining a higher output than possible with a single module – see, e.g. the Choi reference, which is commonly owned with the Chae reference. Choi teaches combining multiple battery modules into a battery pack (paragraph [0060] and figure 2).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to combine Chae’s module with additional modules into a battery pack for the purpose of achieving a higher output than possible with a single module. 

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Chae reference has been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724